Exhibit 10.1

 

[MRV letterhead]

 

July 16, 2010

 

Dr. Shlomo Margalit

2041 Alpha Street

Pasadena, CA  91030

 

Dear Shlomo:

 

The purpose of this letter is to confirm our understanding regarding your
retirement from MRV, Communications, Inc. (“MRV” or the “Company”), effective
July 31, 2010.  This letter further summarizes the terms of your separation from
service from MRV.  Please read this letter agreement, which includes a general
release, carefully.  If you are willing to agree to its terms, please sign in
the space provided below and return it to me so that your separation benefits
can begin.

 

1.       You will be paid through July 31, 2010 and for any unused and accrued
vacation time (if any) as of that date, less lawful deductions.

 

2.       After July 31, 2010, except as provided below, you will not be entitled
to receive any benefits paid by, or participate in any benefit programs offered
by MRV to its employees unless otherwise stipulated in this letter agreement.
Your coverage under MRV’s health plan will continue through July 31, 2010.  You
will receive, under separate cover, information concerning your right to
continue your health insurance benefits after that date in accordance with
COBRA.

 

3.       In consideration for signing this letter agreement and general release,
and your compliance with the promises made herein, provided that you do not
revoke your acceptance pursuant to paragraph 15  below,  MRV agrees:

 

a.                      to pay you one year salary in a lump sum of One Hundred
Ten Thousand Dollars ($110,000.00) less lawful deductions. Payment will be made
after the expiration of the revocation period set forth in paragraph 9;

 

b.                      to pay your COBRA premiums for a eighteen (18) month
period, beginning on August 1, 2010 and ending on July 31, 2011, or until you
become eligible for coverage under the group health plan of another employer,
whichever happens first, provided that you properly elect to continue such
coverage under COBRA; and,

 

c.                       not to change the name of the Company for a period of
one year commencing on the date of this letter agreement, provided however that
in the event that MRV changes the name of the Company during this one year
period, MRV agrees to pay you an additional $15,000.

 

4.       You understand and agree that you would not receive the monies and/or
benefits specified in Paragraph No. 3 above, except for your execution of this
letter agreement and general release and the fulfillment of the promises
contained therein.

 

--------------------------------------------------------------------------------


 

5.       In consideration of the separation benefit referenced in Paragraph 3,
and other valuable consideration, you agree to and hereby do unconditionally and
generally release, and forever discharge on your own behalf and on behalf of
your dependents, heirs, successors and assigns, the Company, and any affiliated
entities and its/their respective predecessors, successors, partners, heirs,
assigns, current and former employees, shareholders, owners, officers,
directors, agents, attorneys, accountants, trustees, subsidiaries, joint
ventures, insurance carriers, clients and divisions or affiliated corporations,
whether previously or hereinafter affiliated in any manner (jointly referred to
herein as “MRV Released Parties”), from any and all claims, demands, causes of
action, obligations, damages, attorneys’ fees, costs and liabilities of any
nature whatsoever, whether or not now known, suspected or claimed, which you
have ever had or now have against the MRV Released Parties, or any of them, as
of the date you execute this letter agreement, by reason of any act or omission
concerning any matter, cause, or thing, including, without limiting the
generality of the foregoing, any act, cause, matter, or thing stated, claimed,
or alleged to arise from your employment with the Company, or any rights or
claims arising under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, California Labor Code § 970,
the Age Discrimination in Employment Act, the California Fair Employment and
Housing Act or any similar state statute, etc. or any claim for wages, severance
pay, bonus, sick leave, holiday pay, life insurance, health insurance and
medical insurance, pension benefits or disability or any claim of discrimination
which could have been alleged by you (all of the foregoing collectively referred
to as “Claims”).

 

This letter agreement also is intended to waive all rights and claims arising
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §
621 et seq.

 

6.       Notwithstanding the generality of Paragraph 5, you do not release the
following claims and rights:

 

a.     Your rights under this letter agreement;

 

b.     any claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

c.     any claims to continued participation in certain of MRV’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA or
the comparable California law known as Cal-COBRA;

 

d.     any rights vested prior to the retirement date to benefits under any
MRV-sponsored retirement or welfare benefit plan;

 

e.     Your rights, if any, to indemnity and/or advancement of expenses pursuant
to applicable state law, MRV’s articles, bylaws or other corporate governance
documents, and/or to the protections of any director’ and officers’ liability
policies of MRV or any of its affiliates; and

 

f.     any other right that may not be released by private agreement.

 

7.       It is a further condition of the consideration herein and is your
intention in executing this letter agreement that the same shall be effective as
a bar as to each and every claim, demand and cause of action hereinabove
specified and, in furtherance of this intention, you hereby expressly waive any
and all rights or benefits conferred by the provisions of SECTION 1542 OF

 

--------------------------------------------------------------------------------


 

THE CALIFORNIA CIVIL CODE and expressly consent that this letter agreement shall
be given full force and effect according to each and all of its express terms
and conditions, including those relating to unknown and unsuspected claims,
demands and causes of actions, if any, as well as those relating to any other
claims, demands and causes of actions hereinabove specified.  SECTION 1542
provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

 

You acknowledge that you may hereafter discover claims or facts in addition to
or different from those which you now know or believe to exist with respect to
the subject matter of this letter agreement and which, if known or suspected at
the time of executing this letter agreement, may have materially affected this
settlement.  Nonetheless, you hereby waive any right, claim or causes of action
that might arise as a result of such different or additional claims or facts. 
You acknowledge that you understand the significance and consequence of such
release and such specific waiver of SECTION 1542.

 

You agree that this General Release will cover all claims of every nature and
kind whatsoever, which you may have, known or unknown, suspected or unsuspected,
past or present, which you may have against MRV, except as provided in Paragraph
6.

 

8.             In consideration of the your promises in this letter agreement
and your release of claims, and other valuable consideration, MRV agrees to and
hereby does unconditionally and generally release, and forever discharge on its
own behalf and on behalf of its affiliated entities and its/their respective
predecessors, successors, partners, heirs, assigns, current and former
employees, shareholders, owners, officers, directors, agents, attorneys,
accountants, trustees, subsidiaries, joint ventures, insurance carriers, clients
and divisions or affiliated corporations, you, and your dependents, heirs,
successors and assigns (jointly referred to herein as “Your Released Parties”),
from any and all claims, demands, causes of action, obligations, damages,
attorneys’ fees, costs and liabilities of any nature whatsoever, that are either
known by any director or executive officer of MRV, or could have been known by
any director or executive officer of MRV exercising reasonable diligence
(collectively, “Known Company Claims”), including any Known Company Claims based
on or relating to, or arising out of, your employment or termination of
employment; provided, however, notwithstanding the generality of the foregoing,
nothing herein will be deemed to release you from (a) any knowing violations of
law, (b) any knowing acts of misconduct  engaged in by you while employed as an
employee of MRV or while serving as an officer or director of MRV or any of its
affiliates, including misappropriation, fraud or theft, or (c) any other act or
omission that would constitute grounds for terminating your employment for
“cause” (as was previously defined in Section 2.4 of your Employment
Agreement).  In addition, it is agreed and understood that Known Company Claims
shall not include any matter related to, or arising out of, the pending stock
option class and derivative litigation (respectively styled, Ramsey, et al. v.
MRV Communications, Inc., et al., Case No. 08-cv-4561 GAF; In re MRV
Communications, Inc. Derivative Litigation, Case No. 08-cv-3800 GAF; and Ke v.
Margalit, et al., Los Angeles Superior Court Case No. BC 393856).

 

9.       Notwithstanding the generality of Paragraph 8, MRV does not release the
following claims and rights:

 

a.     Its rights under this letter agreement;

 

--------------------------------------------------------------------------------


 

b.     any other right that may not be released by private agreement.

 

10.    MRV hereby expressly waives any and all rights or benefits conferred by
the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that this letter agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified.  SECTION 1542 provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

 

MRV acknowledges that it may hereafter discover claims or facts in addition to
or different from those which MRV now knows or believes to exist with respect to
the subject matter of this letter agreement and which, if known or suspected at
the time of executing this letter agreement, may have materially affected this
settlement.  Nonetheless, MRV hereby waives any right, claim or causes of action
that might arise as a result of such different or additional claims or facts. 
MRV acknowledges that it understands the significance and consequence of such
release and such specific waiver of SECTION 1542.

 

11.          You and MRV hereby acknowledge that you have returned to MRV all of
its property in your possession, custody or control.  You further acknowledge
and represent that you will not seek to disclose, or make use of, any
confidential information belonging to MRV, nor solicit employees or customers,
as set forth in Exhibit A, the terms and conditions of which are incorporated
into this letter agreement.  An intentional violation of this paragraph shall be
deemed a material breach of this letter agreement.

 

12.          MRV agrees that you are free to pursue any employment opportunities
you choose, including opportunities involving semiconductors and fiber optic
products, provided you make no use of any confidential information or trade
secrets belonging to MRV as set forth in Exhibit A.  You and MRV expressly
acknowledge that the employment agreement dated March 23, 1992 (the “Employment
Agreement”) expired in March 1998 and that neither party remains bound by any of
the provisions or covenants contained therein.

 

13.          You acknowledge that you have been provided the opportunity to
consider this letter agreement through August 30, 2010, which is forty-five (45)
days from the date of this letter, to consider the meaning and effect of this
letter agreement and general release.  You acknowledge that you have consulted
with an attorney regarding this letter agreement.

 

14.          You may revoke this letter agreement and general release for a
period of seven (7) days following the day you execute this letter agreement and
general release.  Any revocation within this period must be submitted, in
writing, to Donna Lane, VP, Human Resources, and state, “I hereby revoke my
acceptance of the letter agreement and general release.” The revocation must be
delivered to MRV Communications, Inc., 20415 Nordhoff Street, Chatsworth,
California  91311, within seven (7) days of execution of this letter agreement
and general release.  This letter agreement and general release shall not become
effective or enforceable until the revocation period has expired.  If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in
California, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

 

--------------------------------------------------------------------------------


 

16.          This letter agreement and general release, which will be construed
under California law, may not be modified, altered, or changed except upon
express written consent of both parties wherein specific reference is made to
this letter agreement and general release.

 

17.          By signing this letter, you confirm that you have not filed any
claim, charge or action against MRV, and that you will waive the right to seek
or receive any money damages from MRV based upon any claim you might have
arising out of your employment at MRV. You further affirm that you have been
paid and have received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which you may be entitled and that no other
leave (paid or unpaid), compensation, wages, bonuses, commissions and/or
benefits are due to you, except as provided in this letter agreement.  You
furthermore affirm that you have no known workplace injuries or occupational
diseases and have not been denied any leave requested under the Family and
Medical Leave Act.

 

18.          You agree that from time to time at the request of the Company, and
without further consideration, you promptly will:  (i) execute and deliver such
additional instruments and take such other actions as the Company may require to
carry out the terms and the intent of this letter agreement; (ii) cooperate with
the Company in connection with preparing for, defending and testifying in
connection with any pending or future litigation or other proceeding or dispute
between the Company (or any of its subsidiaries or affiliate companies) and any
third party; (iii) cooperate with the Company in providing information,
documents, etc., or completing and/or signing any documents, requested by the
Company, which pertain to any matter in which you may have been in any way
involved; and (iv) cooperate with the Company in connection with any audit
involving the Company.  MRV will reimburse you for all expenses reasonably
incurred in performing your obligations under this Paragraph 18 within 30 days
of your presentation of a request for reimbursement and supporting receipts. You
agree that the payment made to you in Paragraph 3 constitutes full and
appropriate compensation for any services you may provide to the Company under
this paragraph; provided, however that if compliance with your obligations under
this Paragraph 18 requires more than 20 hours of services in any month, MRV
shall pay you $150.00 per hour for all hours in excess of 20 hours in any month.

 

19.          MRV agrees to permit you to review and approve, the contents of any
press release or other public statement concerning your departure from MRV.  
You agree that your approval of the content of any public statement will not be
unreasonably withheld, and in no case shall the withholding of your approval
cause the Company to be delayed in the filing of any current report required
pursuant to the federal securities laws.

 

20.          This letter agreement, which includes a general release, represents
the complete agreement between you and the Company, and fully supersedes any
prior agreements or understandings between the parties.  You and MRV acknowledge
that you and MRV have not relied on any representations, promises, or agreements
of any kind made to you or MRV in connection with your or MRV’s decision to sign
this letter agreement and general release, except those set forth herein.

 

21.         To the extent that this letter agreement releases and/or benefits
persons or entities not signatory hereto, this letter agreement hereby is
declared to be made for each of their express benefits and uses.

 

22.          If any federal, state or local law conflicts with any provision of
this letter agreement, the provision(s) so affected shall continue only to the
extent permitted by law.  The remaining provision(s) of this letter agreement
shall continue in full force and effect, provided

 

--------------------------------------------------------------------------------


 

that if the general release is found to be invalid, you agree to execute a valid
release of the claims which are the subject of this letter agreement.

 

23.          You and MRV agree that any dispute over the enforcement, breach or
interpretation of this letter agreement can be submitted to confidential, final
and binding arbitration before JAMS (formerly known as Judicial Arbitration and
Mediation Services) by either party with the arbitration to be held in
Chatsworth, California and shall be conducted under the auspices and
then-existing Employment Arbitration Rules of JAMS.  The decision of the
arbitrator shall be final and binding on both parties, provided however, that
the arbitrator shall not have the authority to alter or amend, or add to or
delete from the provisions of this letter agreement in any way, except as
provided herein.  The burden of proof on any issue presented to the arbitrator
shall be by a preponderance of the evidence.  All remedies available under
applicable law may be awarded in the arbitration.  YOU AND MRV RECOGNIZE AND
AGREE THAT BY ENTERING INTO THIS LETTER AGREEMENT, YOU AND MRV ARE WAIVING ANY
AND ALL RIGHTS TO A TRIAL BY JURY.

 

24.          Code Section 409A.  The parties intend that you shall not be
subject to the payment of additional taxes and interest under Section 409A of
the Internal Revenue Code (the “Code”) with respect to any of the payments or
benefits being made to you under this Agreement.  Specifically, it is the
parties’ intent and understanding that the payment provided to you pursuant to
Paragraph 3 is exempt from Section 409A of the Code as a short-term deferral
within the meaning of Treasury Regulation Section 1.409A-1(b)(4), and that the
payment of COBRA premiums is not taxable under Code Sections 105 and 106, and,
therefore not subject to Section 409A. In furtherance of this intent and
understanding, and notwithstanding anything to the contrary in this letter
agreement, this letter agreement shall be interpreted, operated, and
administered in a manner consistent with these intentions, and the payment of
consideration, compensation, and benefits pursuant to this Agreement shall be
interpreted and administered in a manner intended to avoid the imposition of
additional taxes under Section 409A of the Code.

 

I would personally like to extend you my deepest appreciation for your past
service and devotion to MRV, and sincerely wish you well.

 

 

Very truly yours,

 

 

 

 

 

/s/ Dilip Singh

 

 

 

 

 

Dilip Singh

 

 

Chief Executive Officer

 

 

MRV Communications, Inc.

 

 

You have been advised in writing that you have until August 30, 2010, a period
of forty-five (45) days from the date of this letter agreement, to consider the
terms and conditions and general release included in the letter agreement, and
you have consulted with an attorney prior to the execution of this letter
agreement and general release.

 

Having elected to execute this letter agreement and general release, to fulfill
the promises set forth herein, and to receive thereby the benefits of this
letter agreement, you freely and knowingly, and after due consideration, enter
into this letter agreement and general release intending to waive, settle, and
release all claims you have or might have against MRV.

 

 

Date: July 23. 2010

/s/ Shlomo Margalit

 

Shlomo Margalit

 

--------------------------------------------------------------------------------


 

Exhibit A

 

A.            Solicitation

 

1.             For one year from the date of the letter agreement, you shall not
disrupt, damage, impair or interfere with the Company by raiding its work staff,
nor shall you directly or indirectly or by action in concert with others, induce
or influence (or seek to induce or influence) any person who is engaged (as an
employee, agent, independent contractor, or otherwise) by the Company to
terminate his or her employment or engagement.  Specifically, this provision
does not include employees who have been terminated by the Company not for cause
or who are a part of an entity of the Company that has been sold to a third
party.

 

2.             You recognize that the Company’s customer lists are Confidential
Information, as defined below, and that the peculiar likes, fancies, and habits
of individual customers, if known, would greatly aid an entity in securing said
customer accounts.  You further recognize that said customer lists have been
built over a period of years, and the continuance of the Company’s business
depends on the ability to keep secret the names of said customers.  You agree
that, for one year from the date of the letter agreement, you will not, directly
or indirectly, or for any other person, firm, or entity, divert or take away or
attempt to divert or take away, call on, solicit, or attempt to call on the
Company’s customers.

 

B.            Confidentiality

 

1.             You acknowledge and agree that the Company has and will develop,
compile and own certain proprietary and confidential information that has great
value in its business (“Confidential Information”).  Confidential Information
includes all information of a technical or business nature, such as know-how,
trade secrets, business plans, data, processes, techniques, customer
information, inventions, discoveries, formulae, patterns, and devices which are
not generally known to the Company’s competitors and the public, and which has
or could have commercial value to the Company’s business.  It includes not only
information that was disclosed by the Company (or its customers, affiliates or
vendors) to you during the course of your employment with the Company, but also
information developed or learned by you during the course of your employment
with the Company, such as inventions, and the following categories of
information:  source codes, object codes, software and software codes;
information regarding the Company’s technology, equipment, products, techniques,
inventions, discoveries, improvements, research, test results, know-how,
processes or formulas;  information regarding the Company’s customers, the
relationship between the Company and said customers, prospective customers’ and
vendors’ identities, characteristics, performance and agreements; information
regarding the Company’s affiliates’, sub-affiliates’ and employees’
characteristics, performance and agreements;  information regarding the
Company’s marketing, sales and business plans, strategies, efforts, costs,
pricing, earnings, contracts, employees, supplier information, and
subcontractors.  You acknowledge that such information is secret, valuable and
owned by the Company, and that the Company has exercised substantial efforts to
preserve the information’s secrecy.  Further examples of the Company’s
Confidential Information include, more specifically, the following methods,
procedures, and technology:  method of design and manufacture of active optics
components including fixtures and coupling method of light into or from
singlemode fiber; method of design and manufacture of duplexer, triplexers and
quadplexers (or bi-directional, single and multi-wavelength transmission
modules); method of design and manufacture of electronics analog;  method of
design and manufacture of lasers;  method of design and manufacture of digital
transceivers, transmitters and receivers; use of automatic test stations; method
of design and manufacture of wave division multiplexing; passive technologies; 
and, method of design and manufacture of systems and modules.

 

2.             You recognize that the Company’s customers and customer lists are
Confidential Information, as defined above, and that the peculiar likes,
fancies, and habits of individual customers, if known, would greatly aid an
entity in securing said customer accounts.  You further

 

--------------------------------------------------------------------------------


 

recognize that the identity of said customers and said customer lists have been
built over a period of years, and the continuance of the Company’s business
depends on the ability to keep secret the names of said customers, and
constitute the Company’s trade secrets.

 

3.             You agree that such Confidential Information, whether written,
verbal or model form, shall not be disclosed to anyone outside the Company
without the Company’s written consent unless the Confidential Information has
been made generally available to the Company’s trade, and except as such
disclosure or use may be required in connection with your work as an employee of
the Company.  You shall neither directly nor indirectly cause or permit the
exploitation, copying or summarizing of any Confidential Information.

 

--------------------------------------------------------------------------------